Citation Nr: 1002918
Decision Date: 01/20/10	Archive Date: 03/15/10

DOCKET NO. 08-15 142                       DATE JAN 20 2010 

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee 

THE ISSUES 

1. Entitlement to service connection for right shoulder disability. 

2. Entitlement to service connection for sinusitis. 

3. Entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD), currently rated 30 percent disabling before December 6, 2008. 

4. Entitlement to an increased rating for service-connected PTSD, currently rated 50 percent disabling from December 6, 2008. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

L. J. Vecchiollo, Counsel 

INTRODUCTION 

The Veteran served on active duty from March 1984 to July 1984, from November 1990 to July 1991, and from October 2004 to January 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating. A June 2007 rating decision denied service connection for a right shoulder disability and sinusitis. A February 2009 rating decision granted an increased, 50 percent, rating for PTSD, effective December 6, 2008. The Veteran continues to appeal for higher ratings for this disability. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing at the RO before the undersigned in November 2009. A transcript of the proceeding is of record. At that hearing, she submitted additional evidence, and waived RO consideration of that evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7l07(a)(2) (West 2002). 

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

- 2 - 

FINDINGS OF FACT 

1. The Veteran's right shoulder disability began in service. 

2. Before December 6, 2008, the Veteran's PTSD was manifested by hypervigilance, flashbacks, intrusive thoughts, nightmares, irritability, isolation, anxiety, and difficulty establishing and maintaining effective relationships; equating with moderate overall impairment of functioning. 

3. From December 6, 2008, the Veteran's PTSD was manifested by hypervigilance, flashbacks, intrusive thoughts, nightmares, irritability, isolation, anxiety, frequent panic attacks; and difficulty establishing and maintaining effective relationships; equating with moderate overall impairment of functioning. 

CONCLUSIONS OF LAW 

1. The criteria for service connection for a right shoulder disability have been met. 38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009). 

2. Before December 6, 2008, the criteria for a rating of 50 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.2, 4.6, 4.7, 4.10, and 4.130, Diagnostic Code 9411 (2009). 

3. From December 6, 2008, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.2, 4.6, 4.7, 4.10, and 4.130, Diagnostic Code 9411 (2009). 

- 3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that is necessary to substantiate her claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing. Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Since, in this decision, the Board is granting service connection for a right shoulder disability, this is the greatest benefit the Veteran can receive under the circumstances. Any failure to notify or assist her regarding this issue is inconsequential and, therefore, at most, no more than harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The PTSD claim involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) 
notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice 

- 4 - 

deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). At her hearing, the Veteran waived any error in the timing or content of VA notice. 

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of Veteran's PTSD and afforded the appellant the opportunity to give testimony before the Board. All known and available records relevant to the issue on appeal has been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

II. Analysis 

A. Right Shoulder Disability 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999). 

- 5 - 

Service treatment records reveal that the Veteran injured her right shoulder, and was diagnosed with mild right rotator cuff tendonitis in February 2005. The four muscles that form the rotator cuff are the supraspinatus, infraspinatus, teres minor, and subscapularis. A private magnetic resonance imaging (MRl) of the right shoulder dated in April 2008 found supraspinatus and subscapularis tendonosis. In a November 2009 statement a VA physician stated that the Veteran's right shoulder tendonitis is related to her inservice injury. 

As the three elements of the Pond test have been met, service connection for a right shoulder disability is warranted. 

B. PTSD 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Possible entitlement to "staged" ratings to compensate the Veteran for times since filing the claim when disability may have been more severe than at other times during the course of her appeal must be considered. Fenderson v. West, 12 Vet. App. 119 (1999). 

A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; 

- 6 - 

circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted for PTSD which is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). An examiner's 

- 7 - 

classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See 38 C.F.R. § 4.126. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The Veteran's statements regarding the severity of her service-connected PTSD are deemed competent with regard to the description of symptoms. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria. 

A VA examination was conducted in August 2006. The Veteran manifested anxiety, avoidance of thoughts of combat, flashbacks, hypervigilance, ritualistic behavior, and isolation from family and close friends. The Veteran denied suicidal or homicidal ideation. Her grooming was excellent, her speech was good. She was oriented to time, place, person and situation. A Global Assessment of Functioning Scale (GAF) of 45 was assigned. 

A VA examination was conducted in December 2008. The Veteran stated that she did not attend functions or parties. She complained of depression, trouble focusing, 

- 8 - 

flashbacks, nightmares, and paranoid thinking. She noted she had an episode of road rage in which she followed another driver who made an obscene hand gesture. examination noted that she was oriented times 3, speech was normal, thought processes and association were normal, and she denied suicidal or homicidal ideation. She was depressed, anxious, and her insight and judgment were fair. She stated that she suffered from two to four panic attacks per month. Short and long term memory was good. The examiner found moderate to severe impairment of social functioning. A GAF of 48 was assigned. 

On a VA psychiatric medication management note dated in January 2009, the Veteran related almost daily panic attacks. 

Evaluating the reported manifestations of the Veteran's PTSD, at least some of the criteria for a 50 percent rating appear to be met before December 6, 2008, i.e., impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Therefore, a 50 percent rating is warranted for the Veteran's PTSD before December 6, 2008. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.10, and 4.130, Diagnostic Code 9411. 

As the Veteran is now in receipt of a 50 percent rating from the beginning of her appeal, consideration will now be given to her entitlement to a rating higher than 50 percent during the entire appeal period. 

Most of the symptoms described in the criteria for a higher rating of70 percent are absent from the medical records. There is no evidence that the Veteran's PTSD impairs her performance of routine activities, her speech, her ability to function independently, her ability to control her impulses, results in spacial disorientation, or causes her to neglect her personal hygiene. Therefore, an increased, 70 percent, rating is not warranted. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or 

- 9 - 

unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(l). An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 1ll, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116. When those two elements ate met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is adequate. A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability. The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown. The Veteran works full time. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

At no time during the pendency of this claim, has the disability been more disabling than as currently rated. The preponderance of the evidence is against the claim for a rating higher than 50 percent; there is no doubt to be resolved. 

ORDER 

Entitlement to service connection for a right shoulder disability is granted. 

Entitlement to an increased, 50 percent, rating for service-connected PTSD before December 6, 2008, is granted. 

- 10 - 

Entitlement to an increased rating for service-connected PTSD from December 6, 2008, is denied. 

REMAND 

The Veteran is in receipt of service connection for allergic rhinitis. She also requests service connection for sinusitis. A September 2007 VA examination report diagnosed chronic allergic rhinitis, no evidence of chronic sinusitis on computer axial tomography scan. The Veteran notes that she was treated for sinusitis in service [February 2005] and contends that she currently has sinusitis. An examination is needed to resolve this issue. 

Accordingly, the case is REMANDED for the following action: 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.) 

1. Request the Veteran to report where she has received treatment for sinusitis and request records from those sources. 

2. Schedule the Veteran for a VA examination to determine whether she currently has sinusitis. The claims file, and a copy of this remand must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. Based on the review and the physical examination, the examiner is to render an opinion as to whether it is at least as likely as not that the Veteran has sinusitis and, if so, whether it is related to her service. 

- 11 - 

3. Then readjudicate the claim. If the claim continues to be denied, send the Veteran and her representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

RONALD W. SCHOLZ 
Veterans Law Judge, Board of Vet era ~ Appeals 

- 12  



